                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                            CASE No. 1:08-cr-53
v.
                                                            HON. ROBERT J. JONKER
MARTINIQUE ROGERS,

               Defendant.


_______________________________/

     OPINION REGARDING DEFENDANT ROGERS’S FIRST STEP ACT MOTION

                                       INTRODUCTION

       Defendant Rogers pleaded guilty to a Section 841(b)(1)(A) drug offense and a perjury

offense in June of 2008. The 2.30 kilograms of crack cocaine attributable to him and his criminal

history score placed his guidelines at 292 to 365 months imprisonment on the chart, well above

the ten-year mandatory minimum penalty then applicable to him.

       The matter before the Court is Defendant Rogers’s motion for modification or reduction in

sentence under the newly enacted First Step Act. (ECF No. 31). The Court appointed counsel to

assist Defendant Rogers with his motion, and both sides have filed briefs. The government

responds that Defendant Rogers is not eligible for a reduced sentence based on the quantity of

crack cocaine attributed to him in the PSR. The defense replies by averring that the First Step Act

provides a free-standing remedy that permits a discretionary reduction in Defendant Rogers’s

sentence.
       The Court finds that Defendant Rogers is eligible for relief under the First Step Act. After

considering all relevant information of record, including without limitation the lower guidelines

that could apply to Defendant today, and Defendant’s record in the Bureau of Prisons, the Court

exercises its discretion to provide a limited reduction in Defendant Rogers’s sentence as provided

in this Opinion and corresponding Order.

                     FACTUAL AND PROCEDURAL BACKGROUND

       1. Offense Conduct

       In November 2006, an officer with the Battle Creek Police Department performed a traffic

stop on a vehicle in which Ms. Nekia Miller was the driver and Defendant Rogers was a passenger.

After it was discovered neither of them had a driver’s license, the officer placed the two in his

patrol vehicle and searched the car. He discovered four cellular telephones, and a plastic grocery

bag containing a substance that tested positive for crack cocaine. Later lab testing confirmed the

field test and concluded the crack cocaine weighed 283.07 grams.

       Initially Ms. Miller stated the crack cocaine belong to her. She waived her Miranda rights

and repeated her admission to the interviewing officers. Defendant Rogers also waived his

Miranda rights and stated he had no knowledge of the crack cocaine. And later, on January 25,

2007, Defendant Rogers testified under oath in front of a grand jury that the crack cocaine seized

from the vehicle was not his, and that he did not know the drugs were in the vehicle until the police

discovered them. These initial statements were not true. In fact, the drugs belonged to Defendant

Rogers, not Ms. Miller, as both later admitted. The initial story was concocted at Defendant

Rogers’s behest in hopes he could avoid the added exposure of a new drug crime in light of his

previous conviction history.




                                                 2
       Ms. Miller’s brother, Daniel Miller, was also interviewed by the DEA. Daniel Miller told

the DEA that he had purchased crack cocaine from Mr. Rogers on at least four occasions, and each

time he purchased between 1/8 and 1 ounce of crack cocaine. Daniel Miller had also seen

Defendant Rogers on two separate occasions with a “brick,” or kilogram, of crack cocaine.

       2.      Charge & Plea

       Defendant Rogers was charged in a three-count indictment on February 28, 2008, with one

count of conspiracy to distribute and possess with intent to distribute fifty grams or more of crack

cocaine (Count 1); one count of actual possession of fifty grams or more of crack cocaine

(Count 2); and one count of perjury for the false testimony before the grand jury (Count 3).

       On June 30, 2008, Defendant Rogers pleaded guilty to Count 1 and Count 3 under the terms

of a written plea agreement. (ECF Nos. 14 & 15). Under the terms of the plea agreement, the

government agreed to move to dismiss the remaining charge in the indictment at sentencing; not

to oppose Defendant’s request for a reduction in his offense level for acceptance of responsibility;

and not to file a Section 851 notice alleging that Defendant had more than one prior felony drug

conviction.1

       3.      PSR & Sentencing

       The two counts of conviction were grouped for purposes of sentencing.2 The Final

Presentence Report (PSR) prepared by the probation officer found that Defendant Rogers was

responsible for 2.30 kilograms of crack cocaine. The quantity of narcotics triggered an initial base




1
  At the time, a defendant convicted under Section 841(b)(1)(A)(iii) with two or more prior felony
drug convictions was subject to a mandatory term of life imprisonment.
2
  The PSR determined Count 1 was the most serious count, and thus the offense level as calculated
under the drug guidelines took precedence. It appears to the Court that remains true even after
applying the relief afforded by the First Step Act. In any event, neither side argues the First Step
Act permits the Court to disturb Defendant’s sentence or conviction with respect to Count 3.
                                                 3
offense level of 36. (PSR ¶ 51). Two levels were added for obstruction of justice (PSR ¶ 55),

resulting in an adjusted offense level of 38. (PSR ¶ 56). After adjusting downward for acceptance

of responsibility, the total drug offense level was 35. (PSR ¶ 67).

       The PSR also determined that Defendant Rogers qualified as a career offender because he

committed the offense of conviction after sustaining two prior felony convictions for controlled

substance offenses. Since the statutory maximum penalty for the offense of conviction was life

under Section 841(b)(1)(A)(iii), the guidelines called for a career offender offense level of 34, after

adjusting for acceptance of responsibility. See U.S.S.G. § 4B1.1(b)(A). Since the offense level of

35 calculated under the drug guidelines was higher, however, that level took precedence and

became Defendant’s Total Offense Level. (PSR ¶ 35).

       The officer then scored Defendant’s criminal history at fourteen points, resulting in a

criminal history category of VI.3 (PSR ¶¶ 89, 90). The guideline range for a total offense level of

35 and criminal history category of VI was 292 to 365 months. (PSR ¶ 146). The perjury

conviction with respect to Count 3 was limited to a statutory maximum of 60 months.

       At the October 8, 2008, sentencing hearing the defense withdrew an objection to the base

level offense of 36. Defendant Rogers still did not admit the full 2.30 kilograms of crack attributed

to him in the PSR, but did agree the proper quantity was at least 1.5 kilograms, which was sufficient

to trigger offense level 36. The Court proceeded to grant the government’s motion under Section

5K1.1 of the sentencing guidelines. That resulted in a two-level reduction in Defendant Rogers’s

offense level, and a guideline range of 235 to 293 months. The Court imposed a sentence of 240

months imprisonment on Count 1 and 60 months imprisonment on Count 3, concurrent with




3
 Because Defendant was a career offender, his criminal history was also required to be category
VI.
                                                  4
Count 1. The Court also imposed a five-year term of supervised release on Count 1 and a three-

year concurrent term of supervised on Count 3. Judgment entered on October 17, 2008. (ECF No.

26).

       4.      Post Sentencing Matters

       Defendant Rogers did not appeal his conviction or sentence. He has also not filed any post-

conviction motions or actions seeking collateral relief. The only post-sentencing matter took place

in 2009 when the government moved for a sentence reduction under Federal Rule of Criminal

Procedure 35. (ECF No. 27). The Court agreed with the recommended one-level departure, which

suggested a new guideline range of 210 to 262 months (Level of Offense 32, Criminal History VI).

The Court went on to reduce Defendant’s sentence to 210 months imprisonment with respect to

Count 1. The sentence remained unchanged in all other respects. (ECF No. 29).

       According to the BOP, Defendant Rogers is currently scheduled to be released from

imprisonment on June 19, 2023.

       2. The Fair Sentencing Act of 2010

       A little less than two years after Defendant Rogers was sentenced, Congress passed the

Fair Sentencing Act of 2010, Pub L. No. 111-220, 124 Stat. 2372 (2010). The Fair Sentencing Act

reduced the sentencing disparity between crack and powder cocaine offenses by increasing the

amount of crack cocaine needed to trigger the mandatory minimums established in the Anti-Drug

Abuse Act of 1986. United States v. Blewett, 746 F.3d 647, 649 (6th Cir. 2013) (en banc); see also

Dorsey v. United States, 567 U.S. 260, 263-64 (2012). More specifically, the Fair Sentencing Act

increased the threshold quantity in 21 U.S.C. § 851(b)(1)(A)(iii) from 50 grams or more of crack

cocaine to 280 grams or more. Fair Sentencing Act at § 2(a)(1). The Fair Sentencing Act also

increased the threshold quantity in 21 U.S.C. § 841(b)(1)(B)(iii) from 5 grams or more of crack



                                                5
cocaine to 28 grams or more. Fair Sentencing Act at § 2(a)(2). Under the Fair Sentencing Act,

therefore, in order to trigger the ten years to life sentencing range of Section 841(b)(1)(A)(iii), the

offense would have to involve more than 280 grams of crack cocaine.

        The changes made by the Fair Sentencing Act, however, were not retroactive. Blewett, 746

F.3d at 650.4 Because Defendant Rogers had been convicted and sentenced before the Fair

Sentencing Act’s enactment he was not, at that time, eligible for any relief.

        3. The First Step Act of 2018

        On December 21, 2018, President Trump signed the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194 (the “First Step Act”) into law. The First Step Act “modified prior

sentencing law and expanded vocational training, early-release programs, and other programming

designed to reduce recidivism.” United States v. Simmons, 375 F. Supp. 3d 379, 385 (E.D.N.Y.

2019). In Section 404 of the First Step Act, Congress made the Fair Sentencing Act’s statutory

changes for crack cocaine offenses retroactive to defendants who were sentenced before August 3,

2010:

               SEC. 404. APPLICATION OF FAIR SENTENCING ACT.

               (a) DEFINITION OF COVERED OFFENSE.—In this section, the
                   term “covered offense” means a violation of a Federal criminal
                   statute, the statutory penalties for which were modified by
                   section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
                   111–220; 124 Stat. 2372), that was committed before August 3,
                   2010.

               (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that
                   imposed a sentence for a covered offense may, on motion of the
                   defendant, the Director of the Bureau of Prisons, the attorney for
                   the Government, or the court, impose a reduced sentence as if


4
  In Dorsey v. United States, 567 U.S. 260 (2012), the Supreme Court determined that the Fair
Sentencing Act applied to any defendant sentenced on or after August 3, 2010, regardless of when
the offense occurred. Because Defendant Rogers was sentenced before August 3, 2010, Dorsey
did not provide him with a pathway to any relief.
                                                  6
                   sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
                   111–220; 124 Stat. 2372) were in effect at the time the covered
                   offense was committed.

               (c) LIMITATIONS.—No court shall entertain a motion made under
                   this section to reduce a sentence if the sentence was previously
                   imposed or previously reduced in accordance with the
                   amendments made by sections 2 and 3 of the Fair Sentencing
                   Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a
                   previous motion made under this section to reduce the sentence
                   was, after the date of enactment of this Act, denied after a
                   complete review of the motion on the merits. Nothing in this
                   section shall be construed to require a court to reduce any
                   sentence pursuant to this section.

First Step Act of 2018, Pub. L. No. 115-319, § 404, 132 Stat. 5194 (2018).

       Accordingly, defendants who were convicted before August 3, 2010 of a crack cocaine

offense for which the Fair Sentencing Act reduced their statutory penalties are now eligible for

consideration of a reduced sentence. First Step Act of 2018, Pub. L. No. 115-319, § 404(a), (b),

132 Stat. 5194 (2018).    Whether to reduce the sentence of an eligible defendant is left to the

sentencing court’s discretion. Id. at § 404(c). No reduction is required.

                                          DISCUSSION

       1. Summary of the Court’s Process

       In an earlier Order, this Court set out a two-step process for evaluating First Step Act

motions. See United States v. Boulding, 379 F. Supp. 3d 646 (W.D. Mich. 2019). The first step

is determining eligibility. In Boulding the Court concluded that “eligibility under the language of

the First Step Act turns on a simple, categorical question: namely, whether a defendant’s offense

of conviction was a crack cocaine offense affected by the Fair Sentencing Act.” Id. at 651. As

applied to that case, this determination meant that the quantity of narcotics (whether admitted,

found by a jury, or found by a court) did not factor into the question of eligibility. That is true

here as well, but this case also presents issues relating to a defendant’s career offender status and

                                                 7
changes (or not) to the guideline range. Based on the Court’s approach in Boulding, these

questions do not affect the categorical eligibility determination. They simply inform the Court’s

discretionary call at the second step.

       At that second step, a reviewing court evaluates the motion to determine whether it should

exercise its discretion to reduce the eligible defendant’s sentence. This calls for a determination

of the scope of the relief available. Here the Court previously determined, and reaffirms here, that

the First Step Act does not provide for a plenary-resentencing. Id. at 653; see also United States

v. Davis, No. 07-CR-245S (1), 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019) (concluding the

First Step Act does not provide for a plenary resentencing and that the defendant need not be

present for a reduction in sentence); United States v. Jones, No. 2:05-CR-29-FL-1, 2019 WL

2480113, at *2 (E.D.N.C. June 11, 2019) (noting that under 18 U.S.C. § 3582(c) a court may not

modify a term of imprisonment except for a narrow range of situations, including “to the extent

otherwise expressly permitted by statute,” 18 U.S.C. § 3582(c)(1)(B) and holding that “[t]he First

Step Act permits the court to impose a ‘reduced sentence’ and ‘modify’ the term of imprisonment

under § 3582(c)(1)(B), but it does not ‘expressly permit’ full resentencing.”).

       But as the Court has also remarked, “unlike earlier rounds of retroactive crack or other drug

sentencing relief, the First Step Act does not impose any artificial or guideline limits on a

reviewing court.    These earlier rounds of retroactive reduction proceeded under 18 U.S.C.

§ 3582(c)(2) based on Sentencing Commission guideline reductions and were therefore subject to

the limitations built into that section. The First Step Act is different. The Sentencing Commission

has nothing to do with it.” Boulding, 379 F. Supp. 3d at 653. This means, among other things,

that career offenders like Defendant Rogers who did not previously receive relief under the

retroactive amendments may now be able to receive a reduced sentence, if the court exercises its



                                                 8
discretion to do so. At this point the Court considers whether to reduce a sentence by looking at

the factors set out in Section 3553(a), the revised statutory range under the Fair Sentencing Act,

any amendments to the guideline range, and post-sentencing conduct. Jones, 2019 WL 248-113,

at *2.

         2. Defendant Rogers is Eligible for a Reduced Sentence

         Defendant Rogers is eligible for consideration of a reduced sentence under the First Step

Act. Defendant Rogers’s offense was committed before the Fair Sentencing Act’s enactment on

August 3, 2010; he was further convicted under the enhanced penalties found in Section

841(b)(1)(A)(iii); and those penalties were “modified by section 2 . . . of the Fair Sentencing Act

of 2010[.]” He was, accordingly, convicted of a “covered offense.” The categorical limitations in

Section 404(c) also do not apply to Defendant Rogers. His sentence was not “previously imposed

or previously reduced in accordance” with the Fair Sentencing Act’s amendments. And he has not

previously moved to reduce his sentence under Section 404 of the First Step Act. Accordingly, the

Court concludes that Defendant is eligible under Section 404(a) for a reduced sentence under

Section 404(b).

         The government’s position remains that Defendant Rogers is not eligible for a reduced

sentence because the quantity of crack cocaine attributable to him still exceeds the 280 grams that

are now necessary to trigger the penalty provision in Section 841(b)(1)(A)(iii) that Defendant

Rogers was sentenced under. The Court disagrees. As the Court has previously remarked, this

argument, rooted in a quantity determination, simply is not part of the analysis for determining




                                                 9
eligibility.5 Indeed, nothing within Section 404 of the First Step Act hangs eligibility on a reduced

penalty range.

        3. Scope of Relief

        In determining whether to exercise its discretion to reduce Defendant Rogers’s sentence,

the Court begins with a guideline range comparison. The table below demonstrates the differences

between the guideline calculation for Count 1 as it existed when Defendant Rogers was originally

sentenced in 2008 and the guidelines as they exist now, taking into account all intervening drug

guideline amendments and the retroactive application of the Fair Sentencing Act, as well as the

two departures represented by the Government 5K and Rule 35 motions.

    Count 1                               Original Sentence                 First Step Act

    Base Offense Level               Level 36 (§ 2D1.1(c)(2))        Level 32 (§ 2D1.1(c)(4))
                                     (2008)                          (2018)

    2.30 kilograms of cocaine base   At least 1.5 KG but less than   At least 840 G but less than
    (“crack” cocaine)                4.5 KG of cocaine base          2.8 KG of cocaine base
       Adjustments for Role in       +2 levels (§ 3C1.1 cmt. 8       +2 levels (§ 3C1.1 cmt. 8
                Offense              (2008))                         (2018))

    Obstruction of Justice
    Adjustments for Acceptance       -3 levels (§ 3E1.1(a) & (b))    -3 levels (§ 3E1.1(a) & (b))
          of Responsibility
     Total Drug Offense Level                  Level 35                           31
         (After Acceptance)
          Statutory Penalty                10 years to Life              5 years to 40 years

    Based on charge of 50 grams or    Section 841(b)(1)(A)(iii)       Section 841(b)(1)(B)(iii)
    more of cocaine base                       (2008)                          (2018)
                                        50 grams or more of             28 grams or more of
                                            cocaine base                    cocaine base
    Chapter Four Offense Level        Level 34 (§ 4B1.1(b)(A))        Level 31 (§ 4B1.1(b)(2))
       (After Acceptance)                      (2008)                          (2018)

                                        Maximum Life Penalty         Maximum 40-year Penalty

5
  This Court is far from the only court to have held as much. See United States v. Burke, No.
2:08-cr-63(1), 2019 WL 2863403, at *2 (E.D. Tenn. July 2, 2019) (collecting cases).
                                                 10
        Total Offense Level                   Level 35                       Level 31

      Criminal History w/out                Category VI                    Category VI
         Career Offender
          Enhancement
      Criminal History with                 Category VI                    Category VI
         Career Offender
          Enhancement
     Guideline Range Before              292 to 365 months              188 to 235 months
         Consideration of                (LO 35; CHC VI)                (LO 31; CHC VI)
       Government Motions
      Guideline Range After              235 to 293 months              151 to 188 months
         Consideration of                (LO 33; CHC VI)                (LO 29; CHC VI)
    Government’s 5K motion (2
         level departure)
      Guideline Range After              210 to 262 months              140 to 175 months
         Consideration of                (LO 32; CHC VI)                (LO 28; CHC VI)
    Government 5K motion and
     Rule 35 motion (total of 3
         level departure)

       As the above chart demonstrates, Defendant Rogers’s guideline range with respect to

Count 1, after consideration of the government’s motions, is reduced from 210 to 262 months, to

140 to 175 months. In the main this is because Defendant’s base offense level has been reduced

four levels under intervening guideline amendments. But in addition, it is because the penalty

ranges in Section 841(b)(1)(A)(iii) no longer drive Defendant Rogers’s sentence, meaning his

career offender offense level is also reduced. Previously the charged offense mandated at least ten

years imprisonment and a maximum sentence of life.           Applying the Fair Sentencing Act

retroactively to the earlier convictions means that section no longer controls Defendant Rogers’s

sentence. Rather the charged offense for Count 1 now triggers only the five-year minimum and

forty year maximum in Section 841(b)(1)(B)(iii).6 Therefore, when looking back and considering




6
 To be sure, the actual offense conduct quantities determined for sentencing may and do involve
higher quantities—even quantities high enough under the new thresholds. But the actual offense
conduct quantities only inform the Court’s discretion on whether to reduce an eligible defendant’s
                                                11
the sentencing array “as if” the Fair Sentencing Act thresholds were in effect, Defendant Rogers’s

Count 1 conviction must be limited to the penalty ranges of Section 841(b)(1)(B)(iii) (five years

to forty years).

        After its review of the record, including Defendant Rogers’s post-sentencing behavior, the

Court elects to exercise its discretion to provide a limited reduction to Defendant Rogers’s sentence

to 180 months of custody. In evaluating the extent of the reduction, the Court considers the

guideline analysis, the factors set forth in § 3553(a), the time Defendant Rogers has already served,

and the nature of the original offense conduct. The Court also considers Defendant’s record in the

BOP. The guideline analysis augers in favor of some reduction, but the seriousness of the

underlying offense—including, particularly, Defendant’s willingness to let his girlfriend,

Ms. Miller, take the fall for him, and his willingness to lie under oath about it—counsels caution.

Moreover, despite some work and educational achievement, Defendant Rogers has had significant

disciplinary trouble in BOP custody, including multiple misconducts involving substance abuse as

recently as February of this year. Considering and balancing all these factors, the court determines

to reduce Defendant Rogers’s sentence with respect to Count 1 to 180 months imprisonment. All

other terms of the original sentence remain unchanged.

        The docket reflects that Defendant Rogers was arrested on May 2, 2008 (ECF No. 6).

Accordingly, it would appear to the Court that Defendant has been in custody for approximately

136 months. While the decision the Court is entering today would not appear to result in Defendant

Rogers’s immediate release, given the general availability of good time credits, and out of an

abundance of caution, the reduced sentence will be for no less than time served. See United States



sentence; they do not substitute for a required element of the factual basis for the offense of
conviction whether established by jury verdict or guilty plea.

                                                 12
v. Laguerre, No. 5:02-cr-30098-3, 2019 WL 861417, at *3-*4 (W.D. Va. Feb. 22, 2019) (declining,

under First Step Act, to reduce a sentence to less than time served because the need to protect the

public and for deterrence directs that a defendant not be allowed to “bank time.”). The Court will

further Order that this decision take effect ten days from the date of this Opinion in order to permit

the Bureau of Prisons to complete certain administrative requirements, if necessary.

                                          CONCLUSION

         Defendant Rogers’s pro se motion for modification or reduction of sentence under the First

Step Act (ECF No. 31) is granted to the extent detailed in this Opinion, and his term of

imprisonment reduced to a total term of 180 months imprisonment, but not less than time served.

All other terms of the original sentence, including the 60-month concurrent sentence on Count 3,

and the two concurrent terms of supervised release, remain unchanged.

         A separate Order consistent with this Opinion shall issue.



Dated:      September 25, 2019                 /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                 13
